Citation Nr: 0018876	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether termination of nonservice-connected pension benefits 
as of December 1, 1996, was proper. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from January 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO) which terminated the 
veteran's nonservice-connected pension.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was diagnosed with active pulmonary 
tuberculosis in February 1988 with a relapse of infection in 
1989.

3.  By a rating dated in October 1990, the RO rated the 
veteran's tuberculosis as 100 percent disabling under 
Diagnostic Code 6730 and awarded pension benefits effective 
as of August 1, 1990; a future examination was to be 
scheduled for September 1995.

4.  By a rating dated in March 1996, the RO noted that the 
veteran failed to report for an examination scheduled for 
February 1996 and proposed to reduce the rating for the 
tuberculosis to zero percent disabling; the veteran was 
notified of this decision and that his pension payments would 
stop because he would no longer meet the disability 
requirements for pension.

5.  VA examination and diagnostic testing in June and July 
1996 revealed that pulmonary tuberculosis was entirely 
inactive, the lungs were clear, no lymph nodes were palpable, 
the heart had normal sinus rhythm without abnormality, 
tuberculosis had been inactive since 1989, and pulmonary 
function studies, spirometry, lung volumes, and diffusing 
capacity for carbon monoxide were all essentially within 
normal limits.

6.  The RO terminated the veteran's pension effective 
December 1, 1996.

7.  The veteran is 49 years old, completed high school, and 
last worked for the U.S. Post Office, and no clinical 
evidence on file reveals that he is rendered unable to work 
as a result of resolved pulmonary tuberculosis or any other 
disability.  


CONCLUSION OF LAW

Pension benefits were properly terminated as of December 1, 
1996.  38 U.S.C.A. §§ 1502, 1521, 5107(a), 5112(b) (West 
1991); 38 C.F.R. §§ 3.105(f), 3.340, 3.342, 3.343, 3.344, 
4.15, 4.17, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded in that it is plausible.  
All of the facts have been properly developed and no further 
assistance is necessary to comply with the duty to assist.  

Law and Regulations.  For entitlement to pension benefits, it 
is necessary for the evidence to show that a veteran is 
permanently and totally disabled such as to prevent the 
"average person" from engaging in substantial gainful 
employment or that he is "unemployable" in a sense that his 
disabilities meet the schedular criteria for pension and such 
disabilities, permanent in nature, prevent him from securing 
and following substantially gainful employment commensurate 
with his level of education and occupational background.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.340, 3.342, and 
Part 4.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examinations showing material improvement in the veteran's 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, with particular consideration as to 
whether the improvement was attained under the ordinary 
conditions of life.  38 C.F.R. § 3.343(a) (1999)

In evaluations for active or inactive tuberculosis, where in 
the opinion of the rating board the veteran at the expiration 
of the period during which a total rating is provided will 
not be able to maintain inactivity of the disease process 
under the ordinary conditions of life, the case will be 
submitted for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321.  38 C.F.R. § 3.343(b) (1999).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations  consistent 
with the laws and VA regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related  lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic  
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances  where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1999).

Total ratings for compensation based on unemployability of 
the individual may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, it is ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.  

Where a change in disability or employability warrants a 
reduction or discontinuance of pension payments currently 
being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 
60 days for the presentation of additional evidence to show 
that pension benefits should be continued at the present 
level.  Unless provided otherwise, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which the final rating action is 
approved.  38 U.S.C.A. § 5112(b)(5); 38 C.F.R. § 3.105(f).  


Factual Background.  The evidence on file shows that the 
veteran was diagnosed with pulmonary tuberculosis in February 
1988.  He was treated as an inpatient for several months.  He 
experienced a relapse of the tuberculosis in 1989 and was 
again treated for several months at a VA domiciliary.  In his 
application for pension benefits dated in July 1990, the 
veteran reported that he was born in October 1950, that he 
graduated from high school, and that he last worked for the 
U.S. Post Office in June 1989.  A "lung condition" was the 
only disability listed by the veteran.  Based upon the 
veteran's qualifying active service and upon meeting the 
100 percent schedular criteria for mycobacterium avium 
intercellularae infection of the lungs, the veteran was 
awarded nonservice-connected pension benefits and scheduled 
for a future physical examination in September 1995.  

In accordance with the rating action providing for a future 
scheduled examination, the veteran was notified of a VA 
examination to be performed in February 1996 but he failed to 
report therefor.  That same month, the veteran contacted VA 
and asked that such examination be rescheduled because he 
received the notice late.  

In March 1996, the RO issued a rating action and notification 
to the veteran that it was proposed that his 
nonservice-connected pension be terminated based on an 
improvement of pulmonary tuberculosis.  Also, he was informed 
that he had 60 days from the date of notice to submit any 
additional evidence or argument he might have with respect to 
the proposed termination and he was also notified that he 
could request a hearing.  In accordance with his request, the 
veteran was notified of another VA examination to be 
performed in April 1996 but he also failed to show for this 
examination.  In May 1996, the veteran wrote that he did not 
receive this notice because he had moved and he provided the 
RO with his new address.  

The veteran was subsequently provided with a VA examination 
for pulmonary tuberculosis along with diagnostic studies in 
July 1996.  His record was reviewed and his history of 
tuberculosis was discussed.  It was noted that, after 1989, 
the veteran complained of no specific problems related to his 
lungs.  He had no shortness of breath, no fever and no weight 
loss since the reinfection he sustained in 1989.  Under 
objective findings, the VA physician noted that the veteran 
had only an occasional cough.  The lungs were clear to 
auscultation and percussion, there were no cervical or 
auxiliary lymph nodes palpable, and the heart had normal 
sinus rhythm without murmurs or gallops.  Tuberculosis had 
been inactive since 1989.  The veteran's disease reactivity 
had remained inactive since last treated in 1989.  Pulmonary 
function studies were performed and the veteran's FEV-1 was 
102 percent predicted pre-drug and 104 percent predicted 
post-drug.  FEV-1/FVC was 106 percent predicted pre-drug and 
107 percent predicted post-drug.  DLCO (SB) was 82 percent 
predicted.  It was also reported that spirometry was within 
normal limits.  Following administration of Metaproterenol by 
inhalation, there was no significant improvement in FEV-1 or 
FVC, lung volumes were within normal limits, and DLCO was 
within normal limits.  VA X-ray studies from June 1996 were 
interpreted as showing that the heart and mediastinum were 
normal.  There was right apical pleural thickening and 
scarring of the right upper lobe with elevation of the right 
hilum, probably due to "old TB."  The remainder of the lungs 
were clear.  

Based upon this evidence, the RO took action to terminate the 
veteran's pension in a rating action issued in September 
1996.  Therein, the RO reviewed the clinical evidence on file 
and indicated that the veteran could be accorded no more than 
a 10 percent evaluation for arrested tuberculosis based upon 
pulmonary function studies showing an FEV-1 of 80 percent 
predicted.  No other disability was shown.  The veteran 
disagreed, initiating this appeal, and wrote that he had 
actually presented himself for treatment at the VA Medical 
Center in Long Beach "a couple of times during November and 
December 1996 for different lung conditions."  The RO 
immediately conducted a search of outpatient treatment 
records from the VA Medical Center in Long Beach and was 
informed that the veteran was not seen for treatment at that 
facility at any time in November and December 1996.  The 
medical facility's records revealed that the veteran did have 
one appointment during this period but that he failed to show 
for that particular appointment.  Later, in August 1998, the 
veteran wrote that he had never received notice of a November 
1996 appointment.  

Finally, during the pendency of this appeal, the veteran was 
scheduled for multiple physical examinations to be performed 
in July 1997 and he failed to report therefor.  He later 
wrote that he never received notice of those appointments and 
he was again scheduled for a series of VA medical 
examinations in November 1998 and he again failed to report 
therefor.  


Analysis.  The evidence on file clearly demonstrates the 
veteran's nonservice-connected pension benefits were properly 
terminated by the September 1996 rating action.  First, the 
RO correctly followed the regulatory procedures for 
termination of pension by first notifying the veteran of a 
proposal to terminate and by providing him 60 days in which 
to provide contrary evidence and notifying him of his right 
to a hearing.  After obtaining clinical evidence documenting 
the complete arrest of the earlier episode of pulmonary 
tuberculosis, the RO then accomplished pension termination 
since the veteran failed to meet or even closely approximate 
the schedular criteria for a finding of permanent and total 
disability.  

In this regard, the Board notes that the RO initially 
assessed the veteran's tuberculosis as 100 percent disabling 
(which, in turn, provided the sole basis for the grant of a 
total rating for pension purposes) under Diagnostic Code 6730 
which provides a schedular 100 percent rating for chronic 
active pulmonary tuberculosis.  A 100 percent rating is the 
only rating provided by this diagnostic code.  After some 
delay, a future examination originally scheduled for 1995 was 
conducted in July 1996 and this examination revealed that the 
veteran's tuberculosis was entirely inactive with no 
significant residuals.

Prior to a change in rating criteria made effective in 
October 1996, inactive tuberculosis (with initial entitlement 
after August 1968) was rated in accordance with 38 C.F.R. 
§ 4.97, Diagnostic Code 6731 (1996) which provided that 
inactive tuberculosis would receive a 100 percent evaluation 
for one year after the date of attainment of inactivity.  A 
100 percent evaluation was also warranted if inactive 
tuberculosis was shown to have pronounced residuals including 
advanced fibrosis with severe ventilatory defect manifested 
by dyspnea at rest, marked restriction of chest expansion and 
pronounced impairment of bodily vigor.  A 60 percent 
evaluation was warranted for inactive tuberculosis with 
severe residuals including extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 30 percent evaluation was warranted for 
inactive tuberculosis with moderate residuals including 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion confirmed by pulmonary function tests.  A 
10 percent evaluation was warranted for inactive tuberculosis 
with residuals which were definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A noncompensable evaluation was warranted for inactive 
tuberculosis with healed lesions and minimal or no symptoms.  

After October 1996, 38 C.F.R. § 4.97, Diagnostic Code 6731 
provided that inactive tuberculosis (initially evaluated 
after August 1968) would, depending upon actual findings, be 
rated as residuals either as interstitial lung disease, 
restrictive lung disease, or obstructive lung disease 
(chronic bronchitis).  38 C.F.R. § 4.97, Diagnostic Code 6600 
for chronic bronchitis provides evaluations solely based on 
pulmonary function studies which must show an FEV-1 of 71 to 
80 percent predicted or an FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80 percent predicted to warrant a 10 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6833 for 
interstitial lung disease requires a pulmonary function study 
FVC of 75 to 80 percent predicted or a DLCO (SB) of 66 to 80 
percent predicted to warrant a 10 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6845 for restrictive lung 
disease requires by pulmonary function study an FEV-1 of 71 
to 80 percent predicted or an FEV-1/FVC of 71 to 80 percent, 
or DLCO (SB) of 66 to 80 percent predicted to warrant a 
10 percent evaluation.

The most recent VA examination and diagnostic studies on file 
do not show that the veteran has interstitial lung disease or 
restrictive lung disease or obstructive lung disease, 
residual to inactive tuberculosis or otherwise.  The FEV-1 in 
the pulmonary function study on file reveals a 102 percent 
predicted and a 104 percent predicted before and after 
administration of Metaproterenol and these percentages do not 
warrant even a 10 percent evaluation.  Similarly, the 
pulmonary function study on file would not warrant a 
compensable evaluation under the criteria in effect since 
October 1996 for either interstitial lung disease, 
restrictive lung disease or obstructive lung disease (rated 
as chronic bronchitis).  Under the older and now superseded 
criteria for inactive tuberculosis, the veteran symptoms do 
not warrant a compensable evaluation because there is an 
absence of evidence showing that he remains symptomatic with 
pulmonary fibrosis causing moderate dyspnea on extended 
exertion.

It is clear that the veteran lacks the level and degree of 
adverse symptoms from inactive tuberculosis which would 
warrant a 100 percent or even a 60 percent evaluation, under 
any criteria applicable, sufficient to support a finding of 
permanent and total disability in accordance with 38 C.F.R. 
§ 4.16.  There is an absence of evidence of disability from 
inactive tuberculosis or any other form of disability 
sufficient to show or even closely approximate that the 
veteran is rendered unable to work due to disability of any 
kind.  There is an absence of any clinical evidence on file 
since the late 1980's demonstrating that the veteran has 
sought or needed treatment for his inactive tuberculosis or 
for any other disability.  Since the time of the September 
1996 rating action appealed, the veteran was offered series 
of VA examinations in 1997 and again in 1998 and he failed to 
report therefor.  Accordingly, the clear preponderance of the 
evidence on file supports the RO's action in terminating 
nonservice-connected pension based essentially upon an 
absence of any significant disability.  Thus, the total 
disability rating was reduced based on examination and 
testing showing material improvement in the veteran's 
tuberculosis and there is no indication that the veteran will 
be unable to maintain inactivity of the disease process under 
the ordinary conditions of life.  38 C.F.R. § 3.343.  The 100 
percent rating for tuberculosis was in effect for more than 5 
years and thus the provisions of 38 C.F.R. § 3.344 are also 
for consideration.  Review of the entire record reflects that 
the recent examination and testing are full and complete and 
that all the evidence clearly shows that sustained 
improvement has been demonstrated and that such improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).


ORDER

Termination of nonservice-connected pension effective as of 
December 1, 1996, was proper, and the benefit sought on 
appeal is denied. 



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

